IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2022 Term                   FILED
                                   ____________              November 17, 2022
                                                                   released at 3:00 p.m.
                                                               EDYTHE NASH GAISER, CLERK
                                    No. 20-0233                SUPREME COURT OF APPEALS
                                   ____________                     OF WEST VIRGINIA



                        LAWYER DISCIPLINARY BOARD,
                                 Petitioner

                                         v.

      GREGORY H. SCHILLACE, a member of the West Virginia State Bar,
                             Respondent

________________________________________________________________________
                           Lawyer Disciplinary Proceeding
Nos. 18-03-093, 18-03-199, 18-03-261, 18-02-362, 18-03-556, 19-03-211, and 19-03-253

     LAW LICENSE SUSPENDED AND OTHER SANCTIONS IMPOSED
________________________________________________________________________
                       Submitted: September 28, 2022
                         Filed: November 17, 2022

Rachael L. Fletcher Cipoletti, Esq.           Timothy J. Manchin, Esq.
Chief Lawyer Disciplinary Counsel             Manchin Injury Law Group, P.L.L.C.
Office of Lawyer Disciplinary Counsel         Fairmont, West Virginia
Charleston, West Virginia                     Respondent’s Counsel
Petitioner’s Counsel

JUSTICE WALKER delivered the Opinion of the Court.

JUSTICE WOOTON dissents and reserves the right to file a separate opinion.
                             SYLLABUS BY THE COURT

               1.    “A de novo standard applies to a review of the adjudicatory record

made before the [Hearing Panel Subcommittee of the Lawyer Disciplinary Board (“HPS”)]

as to questions of law, questions of application of the law to the facts, and questions of

appropriate sanctions; this Court gives respectful consideration to the [HPS’s]

recommendations while ultimately exercising its own independent judgment. On the other

hand, substantial deference is given to the [HPS’s] findings of fact, unless such findings

are not supported by reliable, probative, and substantial evidence on the whole record.”

Syllabus Point 1, LDB v. Cain, 245 W. Va. 693, 865 S.E.2d 95 (2021) (quoting Syl. Pt. 3,

Comm. on Legal Ethics v. McCorckle, 192 W. Va. 286, 452 S.E.2d 377 (1994)).



               2.    “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions[,] or annulments of attorneys’

licenses to practice law.” Syllabus Point 2, LDB v. Cain, 245 W. Va. 693, 865 S.E.2d 95

(2021) (quoting Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d

671 (1984)).



               3.    “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: (1) whether the lawyer has violated a duty owed to a client, to the public, to the

legal system or to the profession; (2) whether the lawyer acted intentionally, knowingly or


                                             i
negligently; (3) the amount of the actual or potential injury caused by the lawyer’s

misconduct; and (4) the existence of any aggravating or mitigating factors.” Syllabus Point

4, Off. Law. Disc. Couns. v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).



              4.     “Aggravating factors in lawyer disciplinary proceedings are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syllabus Point 4, LDB v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).



              5.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.” Syllabus Point 3, Comm. on

Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987) (citing W. Va. R. Law.

Disc. P. 3.16).




                                            ii
WALKER, Justice:


              Over the course of several years, Gregory H. Schillace repeatedly agreed to

represent clients but then abandoned his duties and responsibilities, leaving them with

virtually no legal representation. His misconduct cost his former clients their legal rights,

property, peace of mind, and trust in the legal system; he also contributed to public distrust

of the legal profession. A hearing panel subcommittee of the Lawyer Disciplinary Board

found that he committed fifty-three ethics violations but recommends we impose no active

suspension of his law license. It reasoned that Respondent’s diagnosed mental impairment

mitigates against harsher sanctions.



              We recognize how Respondent’s mental impairment affected his client

representation, and we afford it due mitigating weight. We also commend his actions to

address it, and we acknowledge his continued efforts toward mental health recovery. But

his impairment does not insulate him from meaningful sanctions. We find that it mitigates

his sanction to a two-year suspension, among other sanctions.           Without significant

mitigation, Respondent’s misconduct would warrant more than a two-year suspension. 1



                I. FACTUAL AND PROCEDURAL BACKGROUND


       1
           See e.g. LDB v. Rossi, 234 W. Va. 675, 686, 769 S.E.2d 464, 475 (2015)
(suspending a lawyer’s license for three years for, among other things, being “unresponsive
to his clients in . . . six matters and caused them real injuries.”).


                                              1
             Respondent has practiced law in West Virginia since 1990. On March 16,

2020, the Lawyer Disciplinary Board filed a seven-count Statement of Charges against

him, alleging dozens of ethics violations. A subcommittee of the Board’s Hearing Panel

(the Hearing Panel Subcommittee or HPS) conducted hearings on the charges on

November 24, 2020, November 25, 2020, and March 2, 2021. Respondent, aggrieved

clients, a circuit court judge who witnessed some of Respondent’s misconduct, and several

mitigation witnesses testified at the hearings. The mitigation witnesses discussed, among

other things, Respondent’s adjustment disorder and how it affected his client

representation. Based on the evidence, the HPS made the following findings for each

count. 2



A.     Count I

             The HPS found that clients retained Respondent sometime in 2016 to

represent them in a claim against their home contractor. Respondent never reduced the


       2
          After the HPS issued its report and recommended disposition to this Court, the
Office of Disciplinary Counsel (ODC) filed an objection to the HPS’s recommended
disposition. In response, Respondent consented to the recommended disposition, but he
noted his objections to certain findings of facts and rule violations found. On appeal, he
restates his objections but presents no argument explaining why we should disturb the
HPS’s findings as to facts or rule violations. Instead, he presents, with no supporting
arguments, the statement of facts and rule violations he claims the HPS should have
adopted for each count. “The filing of any objection to the report of the Hearing Panel
Subcommittee shall constitute commencement of proceedings . . . before the Supreme
Court of Appeals[,]” but it does not carry a party’s burden of proving error below. See W.
Va. R. Law. Disc. P. 3.13. In the absence of arguments by Respondent, we decline to
disturb the HPS’s factual findings or the rule violations it found; clear and convincing
evidence supports the findings.
                                              2
scope or terms of his representation to writing. Respondent filed suit on the clients’ behalf

on June 7, 2016. The contractor filed a counterclaim, but Respondent never responded to

it or informed the clients of it. As the case proceeded, Respondent failed to communicate

with them about the case. By the close of discovery, Respondent had failed to answer

interrogatories, so the circuit court ordered that he file the discovery responses by July 21,

2017. Respondent filed the responses ten days late, on July 31, 2017. When opposing

counsel moved for sanctions, Respondent did not respond, and the court ordered

Respondent to pay attorney fees as a sanction. On November 30, 2017, opposing counsel

moved for sanctions again, citing Respondent’s systematic failure to obey the court’s

orders or the discovery rules. This time, opposing counsel requested that the court dismiss

the clients’ claims due to Respondent’s pattern of misconduct.            Respondent never

responded to the motion. The circuit court dismissed the clients’ claims with prejudice but

allowed the opposing party’s counterclaim to proceed.



              Respondent did not inform his clients that the court dismissed their claims

and continued to withhold information about the counterclaim—despite the clients’

extensive efforts to get status updates on their case. By January 31, 2018, Respondent still

had not responded to the counterclaim. The defense moved for a default judgment, and the

circuit court granted it on March 1, 2018. Shortly before the damages trial for the default

judgment, Respondent informed the clients of the counterclaim and that the circuit court

dismissed their claims. The clients retained new counsel and settled the counterclaim for

                                              3
$20,000 before trial. Respondent’s professional malpractice insurance carrier eventually

made the clients financially whole by settling a malpractice lawsuit.



              Based on these findings, the HPS found that Respondent violated Rules 1.1,

1.2(a), 1.3, 1.4, 1.5(b), 1.5(c), 3.2, 3.4, 8.4(c), and 8.4(d) of the West Virginia Rules of

Professional Conduct.



B.     Count II

              The HPS found that a client retained Respondent sometime around January

2017 to represent her in a suit against her former employer, which her previous attorney

filed on October 26, 2015. After the client and Respondent entered into a contingency fee

agreement, Respondent failed to communicate with the client or respond to her requests

for status updates on her case. On December 8, 2017, the client learned that opposing

counsel filed a motion to dismiss for Respondent’s failure to prosecute. She attempted to

contact Respondent about the motion, but he never responded. After Respondent failed to

respond when the court ordered him to do so, the court dismissed the client’s lawsuit.

Respondent baselessly assured the client that the circuit court would reinstate the case, but

he made no effort toward reinstatement.



              The client then filed an ethics complaint against Respondent, which

Respondent initially ignored. When he responded to the ODC’s second demand for a


                                             4
response, he denied any ethics violations and said he would have the case reinstated. In

response, the client reiterated to the ODC that Respondent made no effort to reinstate the

case and had done nothing in the seven months following the dismissal.



              Based on these findings, the HPS found that Respondent violated Rules 1.1,

1.2(a),1.3, 1.4, 3.2, 3.4, 8.4(c), and 8.4(d) of the West Virginia Rules of Professional

Conduct.



C.     Count III

              The HPS found that a client retained Respondent to represent him in a

divorce action. After the family court entered a final order in the case on December 21,

2016, Respondent appealed it to the circuit court. The family court then scheduled a May

1, 2017 hearing on a contempt motion filed against the client for allegedly violating the

family court’s order. At the hearing, Respondent argued that the family court lacked

jurisdiction while the case was pending in the circuit court. The family court continued the

hearing to May 2. On May 1, the circuit court stayed proceedings in the family court. So,

Respondent did not attend the continued May 2 hearing.



              After the parties settled the underlying case, the family court issued an order

to show cause against Respondent for his failure to appear at the May 2 hearing.

Respondent filed a complaint for declaratory relief and petition for writ of prohibition in


                                             5
the circuit court against the family court judge related to the order to show cause, but

Respondent failed to serve the family court judge with the complaint. So, the circuit court

continued a hearing for the case and ordered Respondent to serve the family court judge

before the next hearing. The circuit court also ordered Respondent to prepare an order

reflecting its directives. The family court judge filed a motion to dismiss the petition for

writ of prohibition. Respondent failed to appear for a hearing on that motion. Respondent

also failed to serve the family court judge or prepare the order. So, the circuit court

imposed a monetary sanction on Respondent, halted proceedings in the client’s case until

Respondent paid the sanction, and filed an ethics complaint against him.



              The ODC sent Respondent the ethics complaint and demanded a response

within twenty days, but Respondent failed to respond to the ODC by the initial deadline.

When he responded late, he assured the ODC that he would pay the monetary sanctions so

that the circuit court would allow the client’s case to proceed. But the circuit court provided

the ODC with a transcript of a later hearing where Respondent admitted he had not paid

the sanction and refused to do so. After Respondent refused to pay the sanction, the circuit

court reduced it to a civil judgment. Respondent appealed the sanction to this Court. We

reversed, in part, finding that the circuit court abused its discretion by issuing the contempt




                                              6
sanction without a jury trial. 3 The HPS found insufficient evidence to find any ethics

violations related to this count because of this Court’s decision to invalidate the sanction.



D.     Count IV

                The HPS found that a client retained Respondent to defend her in a contract

dispute related to an equipment purchase for her business. The equipment supplier sued

her sometime around May 2, 2014, for an alleged failure to pay. She requested that

Respondent file a counterclaim alleging breach of contract for the supplier’s alleged failure

to tender the goods in working condition. But Respondent never asserted the counterclaim.

After the circuit court set the case for trial, Respondent never served discovery requests or

took depositions. And Respondent never filed any pretrial motions, exhibits, or jury

instructions, and he missed a February 10, 2017, docket call for the case.



                Before trial, the plaintiff presented a settlement offer to Respondent, but

Respondent failed to communicate it to his client before it expired. At trial, the circuit

court sanctioned Respondent for his discovery misconduct by excluding the client’s

testimony.     And the client learned at the trial that Respondent failed to assert the

counterclaim. The jury awarded $31,500 to the plaintiffs. Even though Respondent

promised the client that he would appeal, he never did. The client filed an ethics complaint,

and Respondent failed to respond to the ODC’s first request for a response. The client filed


       3
           Rector v. Ross, 245 W. Va. 352, 360, 859 S.E.2d 295, 303 (2021).
                                              7
a legal malpractice claim against Respondent. She testified below that Respondent never

apologized to her for his misconduct.



               Based on these findings, the HPS found that Respondent violated Rules 1.1,

1.2(a), 1.3, 1.4, 3.2, 3.4, 3.4(d), 8.4(c), and 8.4(d) of the West Virginia Rules of

Professional Conduct.



E.     Count V

               The HPS found that clients retained Respondent to represent them in an

August 15, 2016, partition lawsuit related to jointly inherited property. Respondent’s

associate attorney attended a December 12, 2016 status conference on his behalf. At the

conference, the circuit court emphasized that Respondent failed to respond to the lawsuit

or participate in discovery. On December 27, 2016, the circuit court entered an order

directing Respondent to respond to the lawsuit within 20 days. Respondent did not, and

on January 23, 2017, the plaintiffs filed a Motion to Appoint Commissioners and Adopt

Factual Matters for the partition action. Respondent never responded to the motion, and

the circuit court granted it.



               The circuit court ordered that the partition commissioners ignore any

evidence on the clients’ behalf because Respondent abandoned the case.               The

commissioners issued recommended findings, leaving the clients with an undesirable


                                            8
portion of the property. Respondent did not provide a copy to the clients, and he withheld

the adverse ruling from them. On July 23, 2018, the circuit court adopted the recommended

findings. The clients only learned of the adverse rulings when they tried to pay property

taxes to an opposing party who informed them that the circuit court ruled on the case. The

clients demanded an explanation from Respondent who assured them he would “look at

it.” The clients also demanded their client file, but Respondent withheld it.



              The clients filed an ethics complaint and hired counsel to recover the client

file, but Respondent still withheld it. Respondent ignored the ODC’s first request for a

response. He answered the ODC’s second request and claimed he acted ethically in the

matter. Respondent’s malpractice insurance carrier settled a malpractice suit, arguably

making the clients financially whole. But the clients testified that the settlement proceeds

failed to provide them with sufficient redress because they still lacked access to their

beloved family property.



              Based on these findings, the HPS found that Respondent violated Rules 1.1,

1.2(a), 1.3, 1.4, 1.16(d), 1.5, 1.15(d), 1.16(d), 3.2, 3.4, 8.4 (c), and 8.4 (d) of the West

Virginia Rules of Professional Conduct.



F.     Count VI




                                             9
              The HPS found that a client retained Respondent in September 2018 to

represent her in a real estate suit against an adjoining property owner. The client paid

Respondent a $3,500 retainer, but Respondent never reduced the fee agreement to writing.

He assured the client that he would file suit, but he then ignored the client’s

communications over the next several months.



              On April 12, 2019, the client contacted the circuit court clerk’s office and

learned that Respondent never filed the complaint. On April 17, 2019, the client mailed

Respondent a letter terminating his representation and requesting a retainer refund and her

client file. Respondent met with the client four days after receiving her termination letter.

To the client’s dismay, he conducted an intake with her like he had at their initial meeting.

The client informed Respondent that she had no more money to replenish her retainer.

Respondent convinced her that he would file the suit and represent her under a contingency

fee agreement. He also assured her that he would file suit by April 29, 2019, but he did

not. He later promised that he would file it by May 6, 2019, and the client tried to contact

him to confirm that he had, but he ignored her. The client went to the clerk’s office on

May 10, 2019, where she learned that Respondent still had not filed the complaint. The

client again requested a refund of her retainer and her client file, but Respondent returned

neither.




                                             10
              The client filed an ethics complaint, and Respondent ignored the ODC’s

request for a response. When Respondent responded to ODC’s second request, he denied

committing any ethics violations.



              Based on these findings, the HPS found that Respondent violated Rules

1.2(a), 1.3, 1.4, 1.5(b), 1.5, 1.15(b), 1.15(d), 1.16(d), 8.4(c) and 8.4(d) of the West Virginia

Rules of Professional Conduct.



G.     Count VII

              The HPS found that a client retained Respondent to represent him in an April

15, 2016, lawsuit against his former employer. Respondent failed to disclose witnesses or

respond to discovery requests, as the circuit court’s order required. Opposing counsel

repeatedly attempted to contact Respondent about his failures, but Respondent ignored the

attempts.   On August 7, 2017, opposing counsel filed a motion for sanctions and,

alternatively, a motion to compel the discovery. Respondent did not respond.



              Respondent failed to instruct his client to attend an August 28, 2017, pretrial

hearing. When Respondent attended the hearing, he admitted that he failed to prosecute

the case, and the circuit court dismissed it. Respondent never informed the client that the

circuit court dismissed the case. The client only learned about it when he hired a new

lawyer to represent him.


                                              11
               The client filed an ethics complaint against Respondent. Respondent ignored

ODC’s first request for a response. He responded to ODC’s second request and denied

committing any ethics violations. His malpractice insurance carrier eventually made the

clients financially whole by settling a malpractice claim.



               Based on these findings, the HPS found that Respondent violated Rules 1.1,

1.2(a), 1.3, 1.4, 3.2, and 3.4 of the West Virginia Rules of Professional Conduct.



H.     Recommended Sanction

               In all, the Hearing Panel Subcommittee found that Respondent committed

fifty-three ethics violations. As discipline for the misconduct, the HPS recommends that

we impose various sanctions against him, including a stay of a two-year suspension of his

law license:

               [The HPS recommends]

               A. That Respondent’s law license be suspended for a period
               of two years, provided that the imposition of that suspension is
               stayed and the Respondent [be] placed on a period of [t]hree
               (3) years of probation and supervised practice;

               B. That Respondent must maintain [p]rofessional [l]iability
               [i]nsurance in the amount of [o]ne [m]illion [d]ollars
               ($1,000,000) per claim and in the aggregate and provide proof
               of the same upon request of the Office of Disciplinary Counsel;

               C. That Respondent should continue in the therapy regimen
               and undergo an independent psychological evaluation to
               determine his compliance with his therapy regiment at his


                                             12
              expense and at the request of the Office of Disciplinary
              Counsel;

              D. Respondent should undergo an audit of his law office to
              determine if he is compliant with the prior directives of the
              retained office consultant, and be ordered to implement any
              and all necessary changes in his law office management
              procedures to ensure that the pattern of misconduct is less
              likely to occur; and

              E. That Respondent be ordered to pay the costs of these
              proceedings pursuant to Rule 3.15 of the Rules of Lawyer
              Disciplinary Procedure.


              The ODC objects to the recommended sanctions, mainly the stayed

suspension. It advocates for (1) two years’ active suspension of Respondent’s law license,

(2) Respondent’s compliance with Rule 3.28 of the Rules of Lawyer Disciplinary

Procedure, (3) Respondent’s continued therapy, (4) an independent psychological

evaluation of Respondent and a law office audit before reinstatement, (5) Respondent to

carry $1,000,000 of professional liability insurance per claim and in the aggregate, if

reinstated, and (6) Respondent to bear the costs of his disciplinary proceedings.



                             II. STANDARD OF REVIEW

              In lawyer discipline cases, we review questions of law de novo, defer to the

HPS’s supported factual findings, and exercise our independent judgment to determine

appropriate sanctions:

                     A de novo standard applies to a review of the
              adjudicatory record made before the [Hearing Panel
              Subcommittee of the Lawyer Disciplinary Board (“HPS”)] as
                                            13
              to questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the [HPS’s] recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the [HPS’s]
              findings of fact, unless such findings are not supported by
              reliable, probative, and substantial evidence on the whole
              record.[4]

We respectfully consider the HPS’s recommended sanctions, but “[t]his Court is the final

arbiter of legal ethics problems and must make the ultimate decisions about public

reprimands, suspensions[,] or annulments of attorneys’ licenses to practice law.”5



                                     III. ANALYSIS

              The Rules of Lawyer Disciplinary Procedure contemplate a variety of

possible disciplinary sanctions, ranging in severity from an admonishment to law license

annulment:

                     A Hearing Panel Subcommittee may recommend or the
              Supreme Court of Appeals may impose any one or more of the
              following sanctions for a violation of the Rules of Professional
              Conduct or pursuant to Rule 3.14: (1) probation; (2) restitution;
              (3) limitation on the nature or extent of future practice; (4)
              supervised practice; (5) community service; (6)
              admonishment; (7) reprimand; (8) suspension; or (9)
              annulment . . . .[6]

      4
       Syl. Pt. 1, LDB v. Cain, 245 W. Va. 693, 865 S.E.2d 95 (2021) (quoting Syl. Pt.
3, Comm. on Legal Ethics v. McCorckle, 192 W. Va. 286, 452 S.E.2d 377 (1994)).
      5
        Syl. Pt. 2, Cain, 245 W. Va. at 693, 865 S.E.2d at 95 (quoting Syl. Pt. 3, Comm.
on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984)).
      6
          W. Va. R. Law. Disc. P. 3.15.

                                             14
To determine appropriate sanctions, we consider a lawyer’s professional duties, culpable

mental state, injury inflicted, and any mitigating or aggravating factors:

                     Rule 3.16 of the West Virginia Rules of Lawyer
              Disciplinary Procedure enumerates factors to be considered in
              imposing sanctions and provides as follows: (1) whether the
              lawyer has violated a duty owed to a client, to the public, to the
              legal system or to the profession; (2) whether the lawyer acted
              intentionally, knowingly or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating
              factors.[7]


              The HPS found that (1) “Respondent’s pattern and course of misconduct

breached his duties to his clients, the legal system, and to the profession[,]” (2) he acted

negligently, (3) he caused harm to his clients and the legal profession, and (4) that his

mental impairment heavily mitigated his misconduct. The HPS found no aggravating

factors.



              We disagree with the HPS’s assessment of several factors and independently

analyze all factors below. But first, we briefly highlight the HPS’s erroneous insufficient

evidence finding for Respondent’s conduct in Count III; Respondent committed several

ethics violations unrelated to the merits of the contempt action against him. His successful

appeal based on procedural defects in the contempt proceedings fails to excuse his


       7
         Syl. Pt. 4, Off. Law. Disc. Couns. v. Jordan, 204 W. Va. 495, 513 S.E.2d 722
(1998) (citing W. Va. R. Law. Disc. P. 3.16).

                                             15
disrespectful and dishonest conduct before the circuit court or the ODC.            We even

acknowledged his misconduct when we decided the appeal.               As now-Chief Justice

Hutchison noted in his concurrence,

               the record shows that despite the sanction, Mr. Schillace
               continued to defy the circuit court, claiming in one instance
               that he believed the sanction was prophylactic in nature, and
               therefore, he did not need to pay it. Moreover, Mr. Schillace
               continued to argue that he had submitted the December 11,
               2017, hearing order to the circuit court prior to March 30, 2018,
               hearing, offering an unsigned letter at a July 13, 2018, hearing
               that he had obviously just printed from his computer as proof.
               Based on what had occurred at the March 30, 2018, hearing,
               the circuit court knew that he had not previously submitted the
               order.[8]

Respondent disregarded the circuit court’s orders to serve the family court judge or prepare

an order. He violated the ODC’s response deadline. And he misrepresented to the ODC

that he would pay the sanction to avoid further prejudicing his client but took the opposite

position before the circuit court. For these reasons, we find clear and convincing evidence

to support the ODC’s charged rule violations for this count; Respondent violated Rules 1.1,

3.3(a)(1), 8.4(c), and 8.4(d) of the West Virginia Rules of Professional Conduct.



A.     Professional Duties




       8
           Ross, 245 W. Va. at 362, 859 S.E.2d at 304 (Hutchison, J. concurring).



                                              16
               With the framework for our analysis established and Respondent’s rule

violations clarified, we move to discussion of the first Jordan factor: Respondent’s

professional duties. As we have explained, lawyers owe basic duties to their clients, the

public, and the legal profession:

                       A lawyer owes an ethical duty to clients including the
               duty of candor, loyalty, diligence, and competence. Lawyers
               also owe duties to the public who rely on lawyers to protect
               their interests. The general public deserves lawyers with the
               highest standards of honesty and integrity. As officers of the
               court, lawyers owe duties to the legal system whereby they
               must conduct themselves within the bounds of the law and
               abide by the rules of substance and procedure which afford the
               administration of justice. As to the legal profession, lawyers
               owe an ethical duty to maintain the integrity of the
               profession.[9]

Respondent admits he violated duties to his clients, the legal system, and the profession,

and we agree. Specifically, Respondent repeatedly violated his duties of candor, loyalty,

diligence, and competence owed to his clients; over and over, he promised to represent

their interests but failed to pursue them. For the same reason, he violated his duties to the

public which depends on lawyers to navigate the legal system. And he breached his duties

to the legal profession and system by violating our Rules of Professional Conduct.



B.     Culpable Mental State



       9
           LDB v. Blyler, 237 W. Va. 325, 341, 787 S.E.2d 596, 612 (2016).



                                             17
                 There being no issue as to Respondent’s violations of duties as a lawyer, we

next turn to his culpability. In lawyer discipline cases, we deem intent the most culpable

mental state and negligence the least culpable; a knowing mental state demonstrates

culpability somewhere between the two:

                 the most culpable mental state is that of intent, which consists
                 of conduct by the lawyer with a conscious objective or purpose
                 to achieve a particular result. The next most culpable mental
                 state is that of knowledge when there are acts by the lawyer
                 with awareness of the nature of the acts or the potential
                 consequences of the conduct. However, with the state of
                 knowledge there is no conscious effort to attain a particular
                 result. The least culpable mental state is negligence, which
                 involves a failure to be aware of substantial risks at issue.[10]


                 The HPS found that Respondent acted negligently because “his course of

conduct occurred during a time when [he] suffered a series of medical and mental health

issues which were temporary in nature and for which he has taken substantial steps to

correct.” The ODC argues that Respondent acted knowingly and that he failed to present

evidence showing that his mental impairment prevented him from appreciating the nature

of his misconduct.



                 We agree with the ODC; based on the indisputable evidence presented to the

HPS, we must conclude that Respondent acted knowingly. We acknowledge that a clinical



      10
           Id.



                                                18
social worker evaluated Respondent and assessed him with an adjustment disorder. And

the social worker testified that with the disorder, Respondent “developed the capacity to

avoid [and] became less productive.” But he never deemed Respondent incapable of

understanding his action’s consequences. Respondent’s mental impairment may mitigate

the degree of discipline for his conduct, but it fails to rebut the evidence showing he

understood the adverse effects his clients suffered when he lied to and abandoned them.

Throughout the underlying cases, courts issued sanctions against Respondent, clients

complained to him about his misconduct, and the ODC sent him multiple complaints

related to it. Respondent’s decades of law practice should have apprised him of his

misconduct’s consequences. But if it did not, the non-approval from the courts, his clients,

and the ODC brought them to his attention.



              We find that Respondent acted knowingly when he consistently disregarded

his clients’ interests and the lower courts’ authority. He may have acted negligently in

some circumstances, but his continuous pattern, over the course of many years and cases,

demonstrates that he understood the consequences of his misconduct.



C.     Injury Inflicted




                                             19
                 When determining an appropriate sanction, we consider actual and potential

injury to the client, the public, and the legal system. 11 As another state supreme court

noted, “The level of injury can range from ‘serious’ injury to ‘little or no’ injury.” 12 When

a lawyer insists that remedial measures cured their former clients’ injuries, we have

emphasized that case delay and understandable frustration with the system establish actual

injury. 13



                 The HPS found that Respondent caused damage, but it minimized the harm’s

magnitude by finding, “Respondent has been financially responsible for his malpractice[,]

and it appears . . . that settlements were reached with the clients that filed suit against him.”



                 We disagree with the HPS’s suggestion that Respondent’s malpractice

insurance settlements negated his inflicted injuries. For one, a former client testified that

Respondent assured her that his insurance company would compensate her for her financial

injuries. But she explained,

                         I had to file multiple Freedom of Information requests
                 to get the names of his insurance company. He told us multiple
                 times that he was going to contact them and get the claim filed.

        11
             See W. Va. R. Law. Disc. P. 3.16.
        12
             In re Vanderslice, No. 261, 2015, 2015 WL 3858865, at *12 (Del. June 19, 2015).
        13
          See e.g. LDB v. Munoz, 240 W. Va. 42, 49, 807 S.E.2d 290, 297 (2017)
(“Although [the lawyer] attempts to minimize any client [injury], the obvious injury to
them was the delay of resolution of their cases and their understandable frustration with
the system.”).
                                           20
              He was going to do that himself. He refused. He would not do
              that. I asked him for the names of his insurance carrier. He
              refused to supply that information. I took it upon myself to
              submit FOIA requests to get that information.

And she emphasized, “His insurance company settled. He did nothing to help promote

that.” Likewise, she testified, “the amount of stress and just anxiety that we had to go

through to get to that point, [the insurance] settlement nowhere near covered it.” The client

who lost his rights in the partition action testified, “at nighttime I wake up in the middle of

the night and I start crying because my kids loved to go there . . . .” Another former client

testified, “I’m hurt. I just—from a professional ethics standpoint, I just don’t think that

you should be allowed to ignore people and to not do what you’re supposed to do to

represent them. So—and it’s been—it’s difficult to accept.”



              The record in this case is full of similar stories, but these emphasize the point:

a lawyer can inflict more than financial injury when he violates our Rules of Professional

Conduct.    Malpractice insurance settlements do not unilaterally cure the injuries.

Respondent inflicted actual, serious harm.



D.     Mitigating Factors

              We next turn to mitigating factors, which we have explained are “any

considerations or factors that may justify a reduction in the degree of discipline to be




                                              21
imposed.” 14 We have also adopted the American Bar Association’s proposed mitigating

factors as a baseline for our application. The factors include:

              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10) interim
              rehabilitation; (11) imposition of other penalties or sanctions;
              (12) remorse; and (13) remoteness of prior offenses.[15]

We consider mental impairments as mitigating factors when medical evidence establishes

the mental impairment and that it caused the lawyer’s misconduct; the lawyer must also

prove a “meaningful and sustained” rehabilitation period, that he has ceased the

misconduct, and that he is unlikely to reoffend:

              [w]e hold that in a lawyer disciplinary proceeding, a mental
              disability is considered mitigating when: (1) there is medical
              evidence that the attorney is affected by a mental disability; (2)
              the mental disability caused the misconduct; (3) the attorney’s
              recovery from the mental disability is demonstrated by a
              meaningful and sustained period of successful rehabilitation;
              and (4) the recovery arrested the misconduct and recurrence of
              that misconduct is unlikely.[16]


        LDB v. Scott, 213 W. Va. 209, 214, 579 S.E.2d 550, 555 (2003) (citing American
       14

Bar Association, Standards for Imposing Lawyer Sanctions, 9.31 (1992)).
       15
         Scott, 213 W. Va. at 214, 579 S.E.2d at 550 (quoting Standards for Imposing
Lawyer Sanctions, supra note 14, at 9.32).
       16
          LDB v. Dues, 218 W. Va. 104, 112, 624 S.E.2d 125, 133 (2005) (quoting
Standards for Imposing Lawyer Sanctions, supra note 14, at 9.32).

                                             22
We afford mental impairments varying weight as mitigation, depending on the causal

connection between the impairment and the misconduct:

                        If the offense is proven to be attributable solely to a
              [mental] disability . . ., it should be given the greatest weight.
              If it is principally responsible for the offense, it should be given
              very great weight; and if it is a substantial contributing cause
              of the offense, it should be given great weight. In all other cases
              in which the [mental] disability . . . is considered as mitigating,
              it should be given little weight.[17]


              In this case, the HPS found that Respondent’s mental impairment, counseling

regimen, and law office remediation measures constituted mitigating factors. The HPS

found that Respondent’s mental impairment served as a “substantial cause” of his

misconduct, that his client representation since receiving the Statement of Charges showed

his rehabilitation, and that his counselor’s testimony proved him unlikely to reoffend.



              Respondent asks us to find as mitigating factors his (1) absence of prior

discipline, (2) absence of dishonest or selfish motive, (3) personal and emotional problems,

(4) restitution, (5) participation in disciplinary proceedings, (6) character and reputation,

(7) mental disability, (8) interim rehabilitation, (9) imposition of other penalties or

sanction, and (10) remorse. 18 But we deem as mitigating factors only his personal and


       17
         Dues, 218 W. Va. at 112, 624 S.E.2d at 133 (quoting BA/BNA Lawyers’ Manual
on Professional Conduct, at 01:840 (2005)).
       18
           We reject many of Respondent’s proposed mitigating factors. Respondent’s
disciplinary record does not represent a mitigating factor. The Investigative Panel

                                              23
emotional problems, mental impairment, interim rehabilitation, and character and

reputation.



              Respondent’s mental impairment, personal and emotional problems, and

interim rehabilitation substantially overlap, so we will discuss them together.

Respondent’s mental health counselor established that Respondent suffered from an

adjustment disorder. He attributed the mental impairment to Respondent’s grief, stress,

and other emotional challenges. He testified that he has treated Respondent weekly since

assessing him with the adjustment disorder, that Respondent’s counseling has improved it,

and that continued treatment will likely prevent his misconduct from reoccurring. Because

the counselor also established how Respondent’s mental impairment served as a substantial

contributing factor to his misconduct, we afford it great mitigating weight. We also afford




admonished him in 2015, and it did not deter the misconduct underlying this disciplinary
action that soon followed. Respondent presented insufficient evidence to show that he
acted without a dishonest or selfish motive. Instead, he acted dishonestly in many cases
by withholding crucial, detrimental information from his clients until he could no longer
hide it. Respondent’s “restitution” or imposition of other “penalties” do not constitute
mitigating factors. He argues that his malpractice insurance settlements should mitigate
his discipline. For the reasons stated above, we reject this argument. And Respondent’s
participation in the disciplinary proceedings does not mitigate in this case; he ignored
numerous ODC response requests issued prior to the Statement of Charges. Finally,
Respondent failed to demonstrate remorse sufficient to mitigate his misconduct. He may
have acted remorsefully during the HPS hearing, but we find it telling a former client
testified that Respondent never apologized to her. Respondent should have directed his
remorse towards his injured clients, not the HPS.

                                            24
mitigating weight to his interim rehabilitation and the personal and his emotional problems

related to the adjustment disorder.



              Finally, we deem Respondent’s character and reputation a mitigating factor.

He presented United States Magistrate Michael J. Aloi as a mitigation witness. Judge Aloi

met with Respondent in early 2018 in his capacity as volunteer for the West Virginia

Judicial and Lawyers’ Assistance Program (WVJLAP). 19 Judge Aloi knew Respondent

for many years before meeting with him then. He testified about Respondent’s reputation

as a friend and great lawyer, and he emphasized that Respondent’s misconduct appeared

uncharacteristic of the character and reputation he established in the years preceding. We

find the testimony persuasive and afford Respondent’s character and reputation mitigating

weight.



E.     Aggravating Factors

              We have held that “[a]ggravating factors in lawyer disciplinary proceedings

are any considerations or factors that may justify an increase in the degree of discipline to




       19
           Magistrate Judge Aloi testified that he met with Respondent after the WVJLAP
received referrals from persons concerned about Respondent’s well-being. The record
contains no indication that Respondent sought assistance from the WVJLAP on his own
initiative or has any ongoing involvement with it.

                                             25
be imposed.” 20      The American Bar Association’s Standards for Imposing Lawyer

Sanctions lists the following as aggravating factors in lawyer disciplinary cases:

                (a) prior disciplinary offenses;
                (b) dishonest or selfish motive;
                (c) a pattern of misconduct;
                (d) multiple offenses;
                (e) bad faith obstruction of the disciplinary proceedings by
                intentionally failing to comply with rules or orders of the
                disciplinary agency;
                (f) submission of false evidence, false statements, other
                deceptive practices during the disciplinary process;
                (g) refusal to acknowledge wrongful nature of conduct;
                (h) vulnerability of victim;
                (i) substantial experience in the practice of law;
                (j) indifference to making restitution;
                (k)     illegal conduct, including the use of controlled
                substances.[21]


                In this case, the HPS found no aggravating factors. In contrast, the ODC

asserts as aggravating factors Respondent’s (1) 2015 admonishment by the Lawyer

Disciplinary Board, (2) selfish motive as reflected by his misleading statements to clients,

(3) pattern of misconduct, (4) multiple offenses, and (5) substantial legal experience. But

we find as aggravating factors only Respondent’s selfish motive, pattern of misconduct,

multiple offenses, and substantial legal experience.




       20
            Syl. Pt. 4, Scott, 213 W. Va. at 209, 579 S.E.2d at 550.
       21
            American Bar Association, Standards for Imposing Lawyer Sanctions, 9.22
(2019).

                                              26
              First, we find that in the circumstances of this case, Respondent’s prior

admonishment does not represent an aggravating factor. But we agree with the ODC’s

other asserted aggravating factors.     Respondent’s conduct demonstrates selfish and

dishonest motives, the seven counts against him establish a course of misconduct and

multiple offenses, and he committed the misconduct despite his nearly three decades

practicing law.



              The record contains clear and convincing evidence showing that Respondent

acted dishonestly and selfishly in many instances.       For one, he withheld damaging

information from his clients until he could no longer hide it. He also incorrectly assured

several former clients that he could cure adverse rulings against them but took no action to

do so. We find his actions reflected in Count VI illustrative. Respondent accepted the

client’s case and assured her that he would file suit. He depleted her $3,500 retainer

without filing a complaint, as promised, and he ignored her extensive efforts to contact

him. When she mailed a letter terminating his representation and requesting a retainer

refund, he promptly arranged a meeting with her and convinced her to keep him retained

on a contingency basis—despite his preexisting and unfulfilled duties under the unwritten

retainer fee agreement. The record highlights countless times when Respondent abdicated

his duties and ignored communications, but when his money was at stake, he acted

promptly.



                                            27
               We find that Respondent’s selfish and dishonest motives, course of

misconduct, multiple offense, and substantial legal experience are aggravating factors.



F.     Sanctions

               We craft sanctions to punish attorneys, protect the public, and restore

confidence in the legal profession:

                      In deciding on the appropriate disciplinary action for
               ethical violations, this Court must consider not only what steps
               would appropriately punish the respondent attorney, but also
               whether the discipline imposed is adequate to serve as an
               effective deterrent to other members of the Bar and at the same
               time restore public confidence in the ethical standards of the
               legal profession.[22]


               In LDB v. Grafton, we suspended the lawyer’s license for two years after he

“continued in a pattern and practice of repeatedly failing to communicate with and for his

clients, and not responding to requests of the ODC . . . . [And he] also deceived his client

by allowing her to believe that he was acting diligently and an appeal had been perfected

in her case.”23 To determine the appropriate discipline, we considered the lawyer’s

significant physical impairment and remorse as mitigating factors; as aggravating factors,

we considered his pattern of misconduct, significant legal experience, dishonest motive,




       22
            Syl. Pt. 3, Comm. on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234
(1987).
       23
            227 W. Va. 579, 587, 712 S.E.2d 488, 496 (2011).

                                             28
and violation of this Court’s order related to a trustee’s inventory of his client files. 24

Similarly, in LDB v. Hardin, we suspended the lawyer’s license for two years for

disobeying discovery orders, missing hearings, and ignoring circuit court sanctions. 25 To

determine the appropriate discipline, we considered as mitigating factors the lawyer’s clean

disciplinary record, lack of dishonest motives, and remorseful conduct; we considered no

aggravating factors. 26



                  Respondent’s conduct compares to the lawyers’ conduct in Grafton and

Hardin. Like the lawyer in Grafton, Respondent knowingly ignored communications from

his clients and the ODC. Like the lawyer in Hardin, Respondent knowingly violated

several court orders and failed to represent his clients diligently. In both cases, we imposed

two-year, active suspensions after considering mitigating evidence; in Hardin we

suspended the lawyer without finding any aggravating circumstances. We recognize that

“[t]here is no ‘magic formula’ for this Court to determine how to weigh the host of

mitigating and aggravating circumstances to arrive at an appropriate sanction . . . .”27 But

given our previous decisions and the countervailing aggravating factors present in this case,



       24
            Id.
       25
            217 W. Va. 659, 661, 619 S.E.2d 172, 174 (2005) (per curiam).
       26
            Id.
       27
            LDB v. Sirk, 240 W. Va. 274, 282, 810 S.E.2d 276, 284 (2018).

                                             29
we find that Respondent’s mental impairment and other mitigating factors reduce his

sanction to an active, two-year suspension, among other sanctions. The HPS’s suggestion

that his mental impairment mitigated the sanction to no active suspension is not consistent

with our precedent. And without imposing substantial consequences, we fail to deter

similar attorney misconduct or restore confidence in the profession.



                                   IV. CONCLUSION

              For the above reasons, we impose the following sanctions: (1) we suspend

Respondent’s law license for two years; (2) we refer Respondent to the WVJLAP for

evaluation, treatment recommendation, and monitoring, if deemed necessary, and

reinstatement shall be conditioned on full compliance with any such recommendations 28;

(3) as a condition of reinstatement, Respondent must demonstrate that he has satisfied and

paid in full pay any outstanding sanctions, penalties, or obligations owed to any tribunal in



       28
          While we include this condition as a sanction, we do not intend it as punishment.
The WVJLAP’s purposes align with the objectives to protect the public, and we believe it
possesses resources to aid Respondent’s continued recovery from his mental impairment.
Indeed, this Court established the WVJLAP for, among other things, the following
purposes:
                     (1) To protect the interests of clients and the general
              public from harm caused by impaired members of the legal
              profession; [and]

                     (2) To assist impaired members of the legal profession
              to begin and continue recovery[.]

R. W. Va. Jud. and Law. Assist. Program 1(b)(1)-(2).

                                             30
this State and all expenses related to the underlying disciplinary proceedings; and (4) if

reinstated, Respondent shall maintain $1,000,000 in professional malpractice insurance,

per claim, and in the aggregate.



                                     Law license suspended and other sanctions imposed.




                                           31